

Exhibit 10.2


Amendment 2
to the Edwards Lifesciences Corporation
Severance Plan


Pursuant to Article VI of the Edwards Lifesciences Corporation Severance Plan,
restated effective January 1, 2013 (the “Plan”), the Corporate Vice President of
Human Resources hereby amends the Plan effective January 1, 2017 as follows:


1.
Article I, Subsection (h)(1), is amended to read as follows:



(h)
“Monthly Compensation shall mean the Eligible Employee’s monthly base salary as
in effect on the date that the individual’s employment as an active employee
ceases. For purposes of the preceding sentence, “monthly base compensation”
shall mean:

(1)
in the case of a salaried Eligible Employee, such employee’s annual base salary
divided by 12;”



2.
Article IV, Section 4.2(a) and (b, are amended to read as follows:



Section 4.2    Severance Pay for Eligible Employees.
(a)    Job Level SME3/M3 and Below. Severance Pay for a qualifying Eligible
Employee whose job level is SME3/M3 or below, as of the date the Eligible
Employee’s severance benefit is calculated shall be an amount equal to:
(1)    Monthly Compensation; plus
(2)    2% of his or her Monthly Compensation multiplied by;
(3)    the number of full Months of Service which such Eligible Employee has
completed as of the date of Termination.
(b)    Job Level SME4/M4 and Above. Severance Pay for a qualifying Eligible
Employee whose job level is SME4/M4 or above, as of the date the Eligible
Employee’s severance benefit is calculated shall be an amount equal to:
(1)    Monthly Compensation multiplied by 1.5; plus
(2)    4% of his or her Monthly Compensation multiplied by the number of full
Months of Service which such Eligible Employee has completed as of the date of
Termination.
EDWARDS LIFESCIENCES CORPORATION


By:
/s/ Christine Z. McCauley
Name:
Christine Z. McCauley
Title:
Chairperson, Administrative and Investment Committee
Date:
April 26, 2017









WEST\276305725.1